Citation Nr: 0834244	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969 and October 1969 to October 1975, including 
service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The veteran presented testimony at a hearing chaired by the 
undersigned in April 2008.  A transcript of this hearing is 
associated with the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim.

The Board acknowledges that the veteran has a current 
diagnosis of PTSD, as reflected in VAMC Fayetteville records 
from October 2003 and May 2006.  The veteran contends that he 
should be service-connected for PTSD because he currently has 
PTSD as a result of exposure to several in-service stressors, 
including the following: in Spring 1968 (or some month near 
then), the veteran injured his left leg with a chainsaw and 
was thrown overboard into dirty water and felt he was going 
to die; during his second tour of duty in Vietnam, he would 
often get ambushed while hauling supplies from Delta Camp to 
Cam Ranh Bay and back, including receiving shrapnel in his 
lower left arm (July 1972); another incident was when he was 
on a TDY mission (probably July 1968) near Phan Rang and was 
on the water with no heavy artillery, he witnessed the 
slaughter of fellow soldiers by the Vietcong on shore, he 
thinks it might have been Signal Unit; he claims to have 
witnessed the death of a fellow soldier and friend with a 
last name of William(s) he thought was from New York when the 
friend was shot by a sniper, in perhaps July 1972; and in 
September 1972, he heard a gunshot and found a soldier who 
had just committed suicide.  

His military occupational specialty was a motor operator.  
While the RO did request the JSSRC verify one of the 
veteran's stressors in August 2006, it appears that the 
information given to the JSSRC was incomplete, as the RO did 
not have the veteran's complete personnel records and the 
veteran appears to have been initially mistaken as to what 
unit he was with.  Although the veteran indicated in his 
initial stressor letter that he served with the 87th 
Engineering Battalion, a review of the veteran's available 
personnel records and transcript of his April 2008 hearing 
show that he served with the 84th Engineering Battalion.  In 
addition, the veteran's personnel records show he also served 
with 815th "EBC," and HQ USMACV.  During the veteran's April 
2008 hearing, he testified that he served with the 84th 
Engineering Battalion, the 18th Engineering Brigade and the 
497th Port Construction Company.  

As the veteran has described potentially verifiable stressful 
events, the case must be remanded to again attempt to 
corroborate the occurrences of the identified incidents.

In addition, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2007)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  The notice 
requirements of the VCAA require VA to notify the veteran of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; what subset of the 
necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the 
claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No 
notice of the disability and effective date elements of his 
claim was provided to the veteran.  Thus, this deficiency in 
notice should be corrected on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2007) that also advises the veteran that 
a disability rating and an effective date 
will be assigned if service connection 
for the claimed disability is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman.

2.  Obtain the veteran's complete 
personnel records, to include any 
temporary duty orders. 

3.  Undertake appropriate development to 
provide available information which might 
corroborate the veteran's claimed 
stressors through the U.S. Army and Joint 
Services Records Research Center (JSSRC), 
or other appropriate depository.  The 
RO/AMC should provide the JSSRC or other 
depository with copies of the veteran's 
personnel records from all periods of 
service showing service dates, duties, 
and units of assignment.  The JSSRC or 
other depository should be requested to 
provide a copy of the unit histories, 
morning reports, sick reports, and/or 
lessons learned of Company C, 84th 
Engineering Battalion, Company A, 815th 
"EBC," HQ USMACV, and any other unit 
the veteran served in (including possibly 
the 18th Engineering Battalion/Brigade 
and/or the 497th Port Construction 
Company) for the periods February 1968 to 
February 1969, August 1970 to August 
1971, and March 1972 to February 1973.

4.  If, and only if, the JSRRC confirms 
any of the claimed incidents, the RO/AMC 
should arrange for an appropriate 
psychiatric examination for the veteran, 
to determine whether he currently suffers 
from PTSD as a result of the verified 
stressor(s).  The claims folder must be 
made available to and reviewed by the 
examiner prior to the completion of the 
examination. The examination report 
should reflect that such a review was 
conducted. All tests and studies deemed 
necessary should be conducted.

5.  Readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

        (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



